SUMMARY OF PLAN OF REORGANIZATION AND NOTICE OF COMBINED HEARING ON (A) DISCLOSURE STATEMENT AND (B) CONFIRMATION OF PLAN OF REORGANIZATION AND RELATED MATTERS Exhibit T3E.11 IN THE UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF GEORGIA AUGUSTA DIVISION In re: MORRIS PUBLISHING GROUP, LLC, et al.,Debtors. Chapter11 Case No.10-10134 Jointly Administered SUMMARY OF PLAN OF REORGANIZATION AND NOTICE OF COMBINED HEARING ON (A) DISCLOSURE STATEMENT AND (B) CONFIRMATION OF PLAN OF REORGANIZATION AND RELATED MATTERS NOTICE
